Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  5/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered.  Applicant has amended claim 1 to include “the” before “one direction” and Applicant has also amended claim 1 to include “wherein the primary printed patterns and the secondary printed patterns of the encapsulating composition are formed on the organic electronic element”.   Applicant has argued that the primary printed patterns and the secondary printed patterns in the prior art relied upon in the last Office Action are not formed in a same direction and the primary printed patterns and the secondary printed patterns formed on the organic electronic element is not disclosed in the prior art relied upon in the last Office Action.     New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 8-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2016/0226031 A1)(“Jang”) in view of Sieber et al (U S2005/0176230 A1)(“Sieber”) and of  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)
Jang discloses a method for preparing an organic electronic device, as Jang discloses preparing OLED (para. 0099 and Fig. 6), which includes TFTs (para. 0099  and 0104-0105 and Fig. 6), the OLED including  on the pixel electrode  281 which may function as an anode or as  a cathode,  the opposite electrode 283 functions as the other of an anode or a cathode, and an emission layer between the anode and the cathode (para. 0108-0112 and Fig. 6)
Including printed patterns of an encapsulating composition are formed on a substrate including organic electronic elements, as Jang discloses the encapsulation layer E (which is the encapsulation layer, (para. 0046 and Fig. 6) is on the active OLED elements (Fig. 6 and para. 0107)
Including forming two primary printed patterns of the encapsulating composition such that they extend in one direction and have a predetermined pitch, as Jang disclose nozzles which are spaced apart from each other (para. 0025), which is a disclosure of a predetermined pitch, as the distance from which the nozzles are spaced from each other in the apparatus have been predetermines
Forming secondary printed patterns of the encapsulating composition such that they are extended in the one direction and alternately disposed with the primary printed patterns, as Jang discloses first nozzles which are spaced from each other which correspond to the nozzles forming the  primary patterns (para. 0025)
The primary and secondary printed patterns, the alternating nozzles which correspond to the nozzles forming the secondary patterns of the encapsulating composition are formed on the organic electronic element, as stated above for example in Fig. 6 and para.0046,  0104-0105 and 0107.
Jang does not explicitly state printing.
Seiber, in the same field of endeavor of forming polymer layer and encapsulation  in OLED devices (Abstract and para. 0054), discloses that layers may be formed in OLED by screen printing, gravure coating, ink jet deposition, and plasma methods (para. 0054).
Sonada discloses a method for making an organic electronic device  in which printed patterns are formed with an encapsulating composition on a substrate, as Sonoda discloses and organic electroluminescent device (EL device)  forming method (Abstract), the device having an encapsulating composition on a substrate ( including an interlayer film 23 on the substrate (para. 0033) and organic layer  29 (para. 0061 and Fig. 1) on the substrate, including 
Forming two or more primary printed patterns extended in one direction and a predetermined pitch, as Sonoda discloses layer 25 in a direction  (para.0045- 0046 and Fig. 2), Fig. 2 shows that the spacing is predetermined, as the spacing is the result of the settings such as width of nozzels of the inkjet and the rate of movement of the substrate, and 
Forming printed patterns extended in one direction alternately disposed with the primary printed patterns, as Sonoda discloses layer 26 (para. 0042 and 0046 and Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the methods disclosed by Sieber et al with the method disclosed by Jang because the disclosure made by Sieber discloses that plasma jet method can be substituted for a method such as jet deposition or gravure deposition (MPEP 2144.06(II) substituting equivalents known for the same purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the method disclosed by Jain because Sonada discloses that the printing is equivalent to the methods disclosed by Siebert, which includes both plasma jet and printing methods, and therefore Sonada supports that the plasma jet method disclosed by Jain is equivalent to a printing method.
Re claim 3:  Sonoda discloses inkjet printing (para. 0003).
Re claim 8:  Sonoda discloses forming a first electrode    24  (para. 0039 and Fig. 1)  an organic layer on the first electrode including a light emitting layer  26 (para. 0040 and Fig. 1) , a second electrode 27 on the organic layer  (para. 0052 and Fig.1)  and an encapsulation layer 29 with inkjet printing method   (para. 0061 and Fig. 1) .
Re claim 9:  Sonoda  discloses an inorganic protection layer 28 on the second electrode 27 (para. 0068 and Fig. 1).
Re claim 10:  Sonoda discloses an inorganic layer 30 on the organic layer 29 )(pra. 0079-0080).
Re claim 11: Sonoda discloses the organic layer 29 is cured (para. 0068), which is a disclosure that the layer is curable.
Re claim 12:  Sonoda discloses the organic layer 29 includes acrylic groups or imide groups, (para. 0035), which is a disclosure of curable functional groups.
Re claim 19:  Sonoda discloses an EL device (para. 0013 and Fig. 1).


Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2016/0226031 A1)(“Jang”) in view of Sieber et al (U S2005/0176230 A1)(“Sieber”) and of  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)   as applied to claim 1 above, and further in view of Ito et al (US 2004/0009303 A1)(“Ito”) and of Minoura et al (US 2011/0254440 A1)(“Minoura”).
Jain in view of Sieber and of Sonada discloses the limitations of claim 1 as stated above.  Jain in view of Sieber and of Sonada  is silent with respect to the recited width of the printed pattern.
Ito, in the same field of endeavor of droplet forming of patterns in EL devices (para. 0086), discloses the pitch between the nozzles determines the width of the droplets on the substrate (para. 0257).
Minoura, in the same field of endeavor of organic electroluminescent devices (Abstract) formed by dispensing such as by inkjet method (para. 0038), discloses the light emission portions may be about 2mm (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dimensions of the EL devices in the recited range in the method disclosed by Jain in view of Siebert and of Sonoda because Ito discloses that the dimensions can be set by the settings of the nozzles and the rate of motion of the substrate, and Minoura discloses dimensions close to the recited dimensions of the light emitting layer portions, and therefore the recited range is obvious (MPEP 2144.05).
Re claim 5:   Ito discloses a thickness of 0.5 to 3.0 microns (para. 0153), and therefore the recited range is anticipated (MPEP 2131.03 Anticipation of Ranges), or in the alternative the range is obvious (MPEP 2144.05).
Re claim 6:   Ito discloses performing planarization of the layers (para. 0172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed planarization as disclosed by Ito in the method disclosed by Sonada in order to avoid affecting the emitted light path.
Re claim 7:   Sonada discloses curing the layers (para. 0100, 0103, and 0115) and Ito discloses curing by UV light (para. 0155).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined UV curing as disclosed by Ito with the curing disclosed by Sonada  in order to have the advantage of lower temperature.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2016/0226031 A1)(“Jang”) in view of Sieber et al (U S2005/0176230 A1)(“Sieber”) and of  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  as applied to claim 1 above, and further in view of Vega et al (US 2006/0164489 A1)(“Vega”).
Jang in view of Sieber and of Sonoda in view of Wu discloses the limitations of claim 1 as stated above.  Jain in view of Sieber and of Sonoda  is silent with respect to the recited range of resolution.
Vega, in the same filed of endeavor of inkjet printing of inks (Abstract), discloses that the state of the art range overlaps the recited range (para. 0014), therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device disclosed by Jain in view of Sieber and of Sonoda with resolution in the recited range because Vega discloses the state of the art resolution overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).

Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2016/0226031 A1)(“Jang”) in view of Sieber et al (U S2005/0176230 A1)(“Sieber”) and of  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  as applied to claim 11 above, and further in view of Tan et al (US 2018/0197927 A1)(“Tan”).
Jang in view of Sieber and of Sonoda discloses the limitations of claim 11 as stated above.  Jain in view of Sieber and of Sonoda   is silent with respect to the recited compounds and proportions.
Tan, in the same field of endeavor of ink jet formulations for OLED (Abstract and para. 0007), discloses a formulation which includes surfactants, photoinitiators, photosensitizers (para. 0046) vinyl ethers, and compounds having polycyclic groups (claim 37 and claim 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the formulation disclosed by Tan with the method disclosed by Jain in view of Sieber and of Sonoda  in order to obtain the advantage of facility of processing disclosed by Tan (Tan, para. 0012).
With respect to the proportions of the components of the formulation , it is within the ordinary skill in the art to determine the proportions by routine optimization (MPE P2144.05(II)).
Re claim 16:  Sonada in view of Wu and of  Tan discloses a surfactant, as stated above in the rejection of claim 13.
Re claim 17:  Sonada in view of Wu and of Tan discloses a photoinitiator as stated above in the rejection of claim 13.
Re claim 18:  Sonada in view of Wu and of  Tan discloses a photosensitizer as stated above in the rejection of claim 13.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2016/0226031 A1)(“Jang”) in view of Sieber et al (U S2005/0176230 A1)(“Sieber”) and of  Sonoda et al (US 2020/0043997 A1)(“Sonoda”)  as applied to claim 11 above, and further in view of Tan et al (US 2018/0197927 A1)(“Tan”) as applied to claim 13 above, and further in view of Tanaka et al (US 2018/0009775 A1)(“Tanaka”).
Jain in view of Sieber and of Sonoda and of Tan discloses the limitations of claim 13 as stated above.  Jain in view of  Sieber and Sonoda  and Tan is silent with respect to oxetane group.
Tanaka, in the same field of endeavor of insulating layers for electroluminescent displays (Abstract), discloses that a layer including oxetane are preferred (para. 0115 and 0117), for their properties as a protection layer for OLED (para. 0005-0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Tanaka with the method disclosed by Jain in view of Sieber and Sonoda and  Tan in order to obtain the improved properties disclosed by Tanaka.
Re claim 15:  Jain and Sieber and Sonoda and Tan and Tanaka is silent with respect to the recited proportions of the compounds.  With respect to the proportions of the components of the formulation , it is within the ordinary skill in the art to determine the proportions by routine optimization (MPE P2144.05(II)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895